SWYGERT, Circuit Judge
(dissenting).
I dissent from that portion of the majority opinion that denies the plaintiffs David R. Blake and Ever-Level Glides, Inc. and the defendant American Seating Company attorney fees for the vexatious and bad faith charge of infringement of the Wasdell patent advanced by StewartWamer.
The action by the plaintiffs for infringement of the Blake patent was filed on March 26, 1962. On June 13, 1962 Bassick answered the complaint. The Wasdell patent was purchased by Stewart-Warner on September 21, 1962. Two months after the purchase of the Wasdell patent, Bassick and Stewart-Warner filed a complaint and counterclaim alleging that the Wasdell patent, an invention directed to automotive shock absorbers, was infringed by the furniture levelers (“shock absorbing devices”) of Blake, Ever-Level, and American Seating.
After first agreeing to adopt the findings and conclusions of Blake, Ever-Level, and American Seating that the charge of infringement based on the Wasdell patent was brought in bad faith and that an award of attorneys’ fees was in order, the district judge subsequently amended his decision saying that he had “no intention * * * to award * * * attorneys’ fees, and the adoption of the plaintiffs’ findings in respect thereto was inadvertent.” In my opinion, this action was erroneous and an abuse of discretion.
Despite his change of position, the district judge made the following relevant findings pointing to the many differences between the Wasdell shock absorber and the Blake leveler:
An automotive shock absorber has always functioned and does modernly function to limit or “snub” rebound in the automobile chassis springs. The movable piston [of a shock absorber] is intended to be operated in opposite directions during a compression stroke and an expansion stroke with the filling medium in the shock absorber offering minimum resistance to the piston during the compression stroke and maximum resistance to the piston during the expansion stroke for the purpose of snubbing rebound in the automobile chassis springs. As a prerequisite to any proper functioning of the shock absorbers of Wasdell it is essential that the pistons be capable at all times to move in both directions within the cylinder and that the devices are not “bottomed out” in order to remain functional. The [furniture] levelers in question including the Bassick leveler are quite slow in operation requiring minutes rather than seconds to respond to forces applied to the levelers. The accused * * * leveler[s] is [are] intended to be fully compressed or “bottomed out” at least at one time or another during their operational use and within their specified ranges of operation while still remaining fully functional and operable to carry out its *885[their] intended purpose. The SS-91 filling material used by-counter-defendants cannot be successfully used in the shock absorber devices of Wasdell. By reason of the property of the SE-IOOU, an unvulcanized elastomer, of resisting a suddenly applied force, such material will not function properly in a shock absorber of the Wasdell type.
The levelers of counter-defendants do not meet the requirement of claim 1 of the Wasdell patent to the effect that the chambers and means of communication in such levelers are completely filled by the filling material. Wasdell directs his invention solely to shock absorbers for vehicular use and neither suggests use of any of the disclosed forms of shock absorbers as a self-adjusting leveler nor suggests the modifications necessary to the disclosed shock absorbers to convert the same for functioning as self-adjusting furniture levelers. The accused * * * levelers are not shock absorbers.
In addition to these findings of substantial dissimilarity, there was a complete failure by Stewart-Warner to make any serious attempt to read the Wasdell patent on the accused levelers of the plaintiffs and defendant. Stewart-Wamer and its subsidiary Bassick in effect admitted their insincere efforts to equate the levelers manufactured in conformity with the Blake patent and the teachings of the Wasdell patent by the following statement in their brief:
The counterclaim and suit for infringement of the Wasdell patent were, of course, filed for the purpose of protecting Bassick and Stewart-Warner against the possibility that the District Court would hold bouncing putty and unvulcanized silicone rubber to be equivalent materials, despite their great differences. While Bassick and Stewart-Warner did not consider that the materials were in fact equivalent, they felt that if the Court should hold them to be equivalent, they should be entitled to rely on such a holding for the purpose of interpreting the claims of the Wasdell patent, to the same extent the Blake group could take advantage of such a holding in applying the claims of the Blake patent.
Moreover, counsel for Stewart-Warner and Bassick candidly admitted throughout the trial that the Wasdell patent was not infringed.
Stewart-Warner’s “hedge,” first in purchasing a patent concededly nonanalogous to the patent in controversy after being charged with infringement and thereafter in launching a counter-offensive based on this belatedly acquired patent, was obviously vexatious and done solely to harass the opposing parties. A ploy of this kind ought to be discouraged by exacting a penalty — the award of attorneys’ fees in defending an admittedly frivolous counter-action.
Consequently, I believe that Stewart-Warner’s counterclaim and complaint based on alleged infringement of the Wasdell patent should have been characterized as “exceptional” cases under 35 U.S.C. § 285, allowing “reasonable attorney fees to the prevailing party.”